IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42898

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 663
                                                )
       Plaintiff-Respondent,                    )   Filed: October 20, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
LESLIE GENE TRENT,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum term
       of confinement of four years, for felony driving under the influence of alcohol
       and/or drugs, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Leslie Gene Trent pled guilty to felony driving under the influence of alcohol and/or
drugs, Idaho Code §§ 18-8004, 18-8005(5). The district court imposed a unified sentence of
eight years, with a minimum term of confinement of four years. Trent appeals, contending that
his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Trent’s judgment of conviction and sentence are affirmed.




                                                   2